Title: To James Madison from Paul Hamilton, 11 February 1812
From: Hamilton, Paul
To: Madison, James


Dear Sir
Febry 11th. ’12
With much diffidence I submit the enclosed to you, which I would have done sooner if I had been allowed any time even to think on the subject. My mind tells me that the sketch is imperfect, and I must confess that I have never, in my life, approached a case so awfully intricate and perplexing as is this of Genl. W.’[s] Trial. If in the view I offer I shall contribute any aid to you on this embarrassing occasion I shall be truly gratified. Most affectionately & faithfully yrs.
Paul Hamilton
 
[Enclosure]
On reviewing attentively the proceedings of the Court martial on the trial of Brigadier Genl. Wilkinson, the President is constrained by a sense of duty to object to certain parts of the same: amongst which, the denial of the right of reply on the part of the Judge Advocate to the Address (or Defense) of the Officer on trial—a right guaranteed by the opinions of the best writers on military law and sanctioned by practice, stands most prominent—the effect of which denial, it is not unreasonable to apprehend, may have prevented the correction of errors in the statements of the officer on trial as they are presented in his address; and may, possibly, have influenced the final determination of the Court.
The President also deems it incumbent on him to express his entire disapprobation of the conduct of the Officer on trial, in the want of respect manifested by him, on the occasion, towards his superiors; and in the unnecessary attacks made by him on the reputation of Officers associated with him in the service—a species of conduct calculated to encourage insubordination, and to produce discord where harmony is indispensable to the public welfare.
In making these remarks, while the President will not charge the Court with having acted under improper motives, and is disposed to believe that the conduct of the Officer on trial was influenced more by his feelings than by his judgment, yet, to have passed over in silence the circumstances now objected to, might be considered as approving them and giving a sanction thus to Precedents, which might obstruct the attainment of truth and justice on future cases of a similar nature.
On the whole view of the subject, however, the President is induced to confirm the Sentence of the Court, so far as it acquits Genl. Wilkinson of the several charges exhibited against him, and directs that he be released from his Arrest; and that his Sword be restored to him.
